Title: John Richardson to Thomas Jefferson, 16 January 1810
From: Richardson, John
To: Jefferson, Thomas


          
            Sir
            Poplar Forres, Jenuary 16th 1810
          
          
		  
		   
		  
		  My being desireous to inform you in wrighting, My fulfilment, in Complying With your direction that you left with Mr Perry,
			 I
			 have used Every Exertion To finish the plastering before this date But finding it ought of my power It being
			 solely from bad mannagmint in Mr griffin I had no other assistance but phill, which he had Every
                  
                   
                   thing to put in place, And put in order before I Could do any thing,
			 Mr griffin gave himself no troughble about nothing when he wair not interested, as he has frequently told me when I would make application to him, his answer to me would be, that if I did not make my
			 man phill do what I want done, It mought go ondone, on munday we had some words respecting his Conduct to me,
			 which I am Confident will be dissegreeable to you when you heare it, But as dissegreable
			 as It is, I am in hops you will Excuse me if I should mention some of them, the numerous quantity of his Connection that lives upon you weekly, Is a proventitve of my living as a macanick, and
			 withall there is two familys to be served before I Can be admitted, and has been Ever since I have been at the forres, which I am Confident you are not apprised off, I have quited for several
			 reasons
			 which I will inform you, there is too much party work going on here, which you are not apprised of, which wounds my feeling to think your property are Confiscatid in such a manner and you know
			 nothing about it. Lastly I Cannot persuade Mr griffin to git lime, had there been lime I would have finish if I had to bord myself untill it wair Compleat, There is nothing more I Can do untill further orders from you, the Center room to plaster and the west room, I remain your devoted and Very humble Servant
          
            John
            Richardson
        